Citation Nr: 1600980	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  07-29 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for lumbar spine arthritis, claimed as secondary to post-operative residuals of a right knee injury with associated arthritis.

2.  Entitlement to service connection for left knee arthritis, claimed as secondary to post-operative residuals of a right knee injury with associated arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to November 1988.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2010, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.

In May 2011 and again in January 2014, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's lumbar spine arthritis is caused by his service connected right knee injury residuals with associated arthritis.

2.  The evidence is at least evenly balanced as to whether the Veteran's left knee arthritis is caused by his service connected right knee injury residuals with associated arthritis.





CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, lumbar spine arthritis is proximately due to service connected disease or injury.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.   With reasonable doubt resolved in favor of the Veteran, left knee arthritis is proximately due to service connected disease or injury.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), service connection may also be granted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Veteran claims that he has current low back and left knee disabilities that are due to his service connected right knee injury residuals with associated arthritis.  The Veteran has been diagnosed with lumbar spine and left knee arthritis.  For example, an April 2009 VA lumbar spine X-ray report includes a diagnosis of degenerative changes and a May 2004 VA treatment note indicates a diagnosis of left knee arthritis based on X-ray report.  The Veteran has thus met the current disability requirement.  The dispositive issue in this case is whether the current disabilities are caused by the service connected right knee disorder.  There are multiple medical opinions on this question.

The June 2005 VA examiner found that neither the Veteran's low back and left knee disorders were less likely as not caused by the right knee disorder.  The examiner wrote, "The rationale for this opinion is based on the history obtained, physical examination, X-ray, and medical record review and many years experience as a certified orthopedic surgeon."  As noted in the Board's January 2014 remand, the June 2011 VA examiner did not offer an opinion on whether the low back and left knee disabilities were related to the service connected right knee disorder.  In March 2014, the same VA physician who had conducted the June 2011 VA examination opined that it was less likely as not that either the Veteran's current low back disability or left knee disability was related to or aggravated by his right knee condition.  He wrote, "The rationale of these statements is based on the inadequacy of documentation of an ongoing disability and/or treatment to create a nexus or chronicity between his current condition and his military service. It should be noted that the 2005 statement by Dr. J. H. was read and with which I disagree. The supposition that a right knee disability may result in a low back problem is not supported by the current preponderance of medical literature."  In May 2014, the same physician adhered to his opinion after considering the Veteran's lay statements.

In contrast, Dr. J.H. in the opinion referred to by the VA physician, wrote, "I have treated [the Veteran] since 7/12/1996 for his low back pain.  He has also from time to time complained about his right knee.  His treatment was usually required due to strain/sprain as a result of overexertion.  In addition, the pelvic unleveling created from an antalgic lean from right knee pain caused secondary low back pain."  In addition, in a March 2014 opinion, Dr. T.M. wrote, "Left knee I think is a result of compensation for the right.  I do think over the last many years he has had problems with the right knee the left knee has taken most of the pressure to the point that now he is having significant arthritis.  So I do think left knee issues and problems are result of the right knee issues he has also had over time."

The positive nexus opinions indicating a causal relationship between the low back and left knee disorders and the right knee disorder are more specific than those of the VA physicians in identifying the precise medical evidence and physical processes on which their conclusions were based.  Moreover, the VA physician cited the lack of documentation of ongoing disability or treatment, but the Court has held that the lack of contemporaneous medical evidence does not warrant a conclusion of a lack of nexus.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006).  In addition, the VA physician did not specifically address the Veteran's lay statements indicating that he had favored his left knee due to his right knee disorder, resulting on additional stress being placed on his low back and left knee.  The Board finds the Veteran's statements in this regard to be competent, credible, and consistent with the evidence of record.  For example, on the November 2002 VA examination, which was conducted in connection with a claim for increased rating for the right knee disability, it was noted that the Veteran walked bearing weight on the left leg and dragging his right leg.  This supports the statements of the Veteran and Dr. T.M. with regard to the effect of the Veteran's right knee disorder on his gait.

The above reflects that the evidence is at least evenly balanced as to whether the Veteran's current lumbar spine and left knee arthritis are caused by his service connected right knee injury residuals with associated arthritis.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for lumbar spine and left knee arthritis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a lumbar spine arthritis, secondary to post-operative residuals of a right knee injury with associated arthritis, is granted.

Entitlement to service connection for left knee arthritis, secondary to post-operative residuals of a right knee injury with associated arthritis, is granted.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


